DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabata et al. (US 7,048,582).
Regarding claim 1, Tabata et al. discloses a terminal fitting 20, comprising: a body portion 21 in the form of a rectangular tube open in a front-rear direction; a projection 34 projecting from one wall part toward another wall part, out of two wall parts of the body portion adjacent across one corner; a resilient contact portion 30 arranged in the body portion; and a fulcrum portion 32 serving as a fulcrum when the resilient contact portion is deflected and deformed, wherein, in a developed state along the front-rear direction and a width direction: one side end of the resilient contact portion is arranged on one side end part in the width direction, a tip of the projection is arranged on another side end part in the width direction. and a recess 35 is provided at a position overlapping the projection when viewed from the width direction and separated from the fulcrum portion in the front-rear direction on the one side end of the resilient contact portion.
Regarding claim 2, Tabata et al. discloses a length of the recess is longer than that of the projection in the front-rear direction (fig. 6, 8).
Regarding claim 3, Tabata et al. discloses the resilient contact portion includes a second recess 40 on the other side end opposite to the one side end in the width direction, and the second recess is arranged at a position overlapping the recess when viewed from the width direction. (fig. 1, 2, 6, 8).
Regarding claim 5, Tabata et al. discloses the resilient contact portion includes: an extending portion 31 extending obliquely rearward from the fulcrum portion; a bent portion (fig. 4, next to extending portion) provided on a rear end of the extending portion; and a contact body portion 36 extending from a rear end of the bent portion at an angle of inclination different from that of the extending portion, and the recess is provided at a position separated from the bent portion in the front-rear direction (fig. 4, 6, 8).
Regarding claim 6, Tabata et al. discloses A chain terminal (fig. 1), comprising: a plurality of the terminal fittings 20 of claim 1 in a developed state; and a carrier (fig. 1, not labeled) extending in the width direction, wherein: the plurality of terminal fittings are coupled to the carrier while being arranged in the width direction, and the recess 35 and the projection 34 are arranged to face each other via a clearance between the terminal fittings adjacent in the width direction (fig. 1).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach “two wall parts arranged on both sides across the resilient contact portion, out of four wall parts constituting the body portion, respectively include protruding portions protruding inwardly in the width direction, and the protruding portions are respectively arranged at positions corresponding to the recess and the second recess” as recited in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./               Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831